

Exhibit 10.12




ESOP LOAN AGREEMENT


This Loan Agreement (the "Agreement") dated March 28, 2000 is entered into by
and between FARMER BROS. CO., a California corporation ("Lender"), and WELLS
FARGO BANK, N.A., (the "Trustee") as trustee for the FARMER BROS. CO. EMPLOYEE
STOCK OWNERSHJP PLAN (the "Borrower" or the "ESOP").


RECITALS


The Lender has adopted an employee stock ownership plan to purchase and hold
FARMER BROS. CO. stock on behalf of the eligible employees of Lender. The ESOP
is intended to qualify as an employee stock ownership plan under section
4975(e)(7) of the Internal Revenue Code of 1986, as amended (the "Code"), and
Section 407(d)(6) of the Employee Retirement Income Security Act of 1974, as
amended ("ERISA"). The ESOP provides that the ESOP may obtain loans to purchase
shares of Lender's stock. It is intended that loans made under this Agreement
shall qualify for an exemption under Section 4975(d) of the Code from being a
prohibited transaction under Section 4975(c) of the Code.


The Lender is willing to lend and Borrower is willing to borrow up to
$50,000,000 (the "Principal Amount") in order to finance the Borrower's
purchases of up to 300,000 shares of FARMER BROS. CO. stock. The undersigned
therefore agree to the following:


ARTICLE 1: The ESOP Loan:


1.1
Subject to the terms set forth herein, the Lender agrees to lend to the Borrower
the Principal Amount, or such portion of the Principal Amount as the Borrower
elects to receive from time to time under Section 1.2 of this Agreement (the
"Loan").



1.2
During the period commencing with the date hereof and ending on December 31,
2002, the Borrower may elect from. time to time to receive from Lender all or
any portion of the Principal Amount (an "Advance"), less the portion of the
Principal Amount previously advanced to the Borrower hereunder which is
outstanding at the time of such election. Amounts Advanced and repaid may be
reborrowed prior to December 31, 2002. An election to receive an Advance shall
be made by the Borrower in writing to the Lender and shall specify the amount of
the Advance requested and the date on which the Borrower requests that such
funds be made available. Such date shall be no less than three business days
prior to the date the notice of such election is received by the Lender, unless
the Lender in its sole discretion waives such requirement.



1.3
The Borrower hereby agrees that it will use the entire proceeds of each Advance
within a reasonable time after receipt to acquire FARMER BROS. CO. stock through
open market purchases or from the Lender or any shareholder of Lender. If for
any reason such purchases cannot be effected within a reasonable time, the
Borrower must make a principal prepayment of the Loan with all such unused
proceeds.



1.4
Borrower's indebtedness is evidenced by a Promissory Note of even date (the
"Note") in the form attached hereto as Exhibit "A". The Lender shall enter upon
the schedule attached to the Note the date and principal amount of each Advance.



1.5
Interest shall accrue on the balance of unpaid principal from the date of each
Advance until the payment due date as described in the Note.



1.6
To secure payment of the Promissory Note, Borrower grants Lender a security
interest in the shares purchased with the loan proceeds under the ESOP Pledge
Agreement attached hereto as Exhibit "B".





--------------------------------------------------------------------------------






1.7
The Borrower shall make principal and interest payments to the Lender according
to the terms of the Note. The date and amount of each payment, principal or
interest, shall be entered on the schedule to the Note.



1.8
The Lender agrees to make contributions to the ESOP in cash or by cancellation
of indebtedness from time to time and in amounts sufficient to permit the
Borrower to make timely repayments of principal and interest due under the terms
of the Note. Subject to the preceding sentence, the amount and timing of such
contribution(s) shall be at the sole discretion of the Lender, after considering
the amount of each annual payment of principal and interest, the amount of any
cash dividends received by the ESOP on Lender's stock and the amount, if any, of
non-Lender investments held by the ESOP. The Lender shall not be required to
make contributions to the ESOP in amounts in excess of the limitations under
Sections 404(a) and 415(c) of the Code. The Borrower agrees that so long as any
interest or principal amount remains payable on the Loan, Borrower will use all
cash contributions, earnings thereon and cash dividends received by the ESOP to
make payments on the Loan. Borrower's obligation to make payments on the Loan is
limited to the excess of the aggregate of such contributions, earnings and
dividends over prior Loan payments. Lender shall have no recourse against
Borrower’s assets other than such excess contributions, earnings and dividends
and the shares of FARMER BROS. CO. stock then pledged under the ESOP Pledge
Agreement.



1.9
The Borrower may prepay principal or interest without premium or penalty, any
such prepayment shall be applied to the principal installments in the inverse
order of maturities.



1.10
The ESOP may elect to apply the proceeds from the sale of any Shares remaining
subject to pledge to pay principal and interest due on the Loan in the event of
the termination of the ESOP or if the ESOP ceases to be an employee stock
ownership plan under Section 4975(e)(7) of the Code.



ARTICTE 2: The Borrower Represents and Warrants as Follows:


2.1
The Borrower has duly authorized the execution; delivery and performance of this
Agreement, the Note, and the ESOP Pledge Agreement and any other documents in
connection with the Loan. These documents that have been or will be executed and
delivered pursuant to this Agreement constitute valid, binding obligations of
the ESOP, each enforceable according to its terms.



2.2
The Borrower is an employee stock ownership plan established by the Lender and
has all requisite power and authority, as described in the ESOP plan document,
to execute, deliver and perform its obligations under this Agreement.



2.3
. All of the proceeds of the Loan will be used by the Trustee to purchase for
the ESOP shares of "employer securities" as defined in Section 409(1) of the
Code, subject to Section 1.3 above.



2.4
This Agreement is executed by Wells Fargo Bank, N.A. Solely in its capacity as
Trustee of the Farmer Bros. Co. Employee Stock Ownership Plan pursuant to
directions from the ESOP.



ARTICLE 3· The Lender Represents and Warrants as Follows:


2.5
The Lender is a corporation duly incorporated and validly existing and in good
standing under the laws of the State of California.



2.6
The Lender has all requisite power and authority to deliver and perform its
obligations under this Agreement. The Lender has taken all corporate action to
establish the ESOP and to authorize this Agreement. This Agreement has been duly
executed and delivered by the Lender and is a legal, valid and binding
obligation of the Lender.





--------------------------------------------------------------------------------






3.1
Neither the execution of this Agreement nor the fulfillment of any of the
Lender's obligations under this Agreement will conflict with or result in a
breach or violation of or constitute any default under any known rule, law,
regulation, order contract or agreement of the Lender.







--------------------------------------------------------------------------------




















ARTICLE 4· Miscellaneous:


4.1
No amendment or waiver of any provision of the Agreement shall be effective
unless set forth in an instrument in writing and signed by both parties to this
Agreement.



4.2
No delay or omission of Lender in exercising any right or remedy under this
Agreement shall impair such right or remedy or be construed to be a waiver of
any default of an acquiescence therein, and any single or partial exercise of
any such right or remedy shall not preclude other or further exercise thereof or
the exercise of any other right or remedy; and no waiver, amendment or other
variation of the terms, conditions or provisions of this Agreement whatsoever
shall be valid unless in writing signed by the Lender, and then only to the
extent in such writing specifically set forth. All rights and remedies described
in this Agreement, the Note or other Loan documents shall be cumulative and all
shall be available to the Lender until all terms and conditions of the debt have
been satisfied-.



4.3
This instrument, including the Exhibits hereto, is the entire Agreement between
the parties hereto with respect to the Loan and all representations, warranties,
agreements or undertakings heretofore or contemporaneously made, which are not
set forth herein, are superseded hereby.



4.4
This Agreement shall bind and inure to the benefit of the parties hereto and
their respective successors or assigns.



4.5
Any notice, consent, approval or directions required or permitted to be given
hereunder shall be in writing and shall be deemed duly given and received upon
personal delivery to the addressee stated below or if mailed, forty-eight (48)
hours after deposit in the United States Mail, first class postage and addressed
as required below:



LENDER:


Treasurer's Office FARMER BROS. CO.
20333 South Normandie Avenue Torrance, CA 90502


BORRO\VER:


Administrative Committee
Farmer Bros. Co. Employee Stock Ownershlp Plan 20333 South Normandie Avenue
Torrance, CA 90502


WTIB A COPY TO TRUSTEE:


Wells Fargo Bank, N.A. Institutional Trust, E2818-l01 707 Wilshire Boulevard
Los Angeles, CA


4.6
All Exhibits are incorporated herein.







--------------------------------------------------------------------------------
























IN WITNESS WHEREOF, the parties have executed this ESOP Loan Agreement as of the
date first above written. LENDER:


FARMER BROS. CO., a California corporation


By:      /s/ Roy E. Farmer
    Roy E. Farmer, President




By:     /s/ Johns E. Simmons
John E. Simmons, Treasurer
    


BORROWER:


FARMER BROS. CO. EMPLOYEE STOCK OWNERSHIP PLAN


By: / Signature not legible___


By: /s/ Armine Mirzayan


WELLS FARGO BANK, N.A. (the “Trustee”) as trustee for the
FARMER BROS. CO. EMPLOYEE STOCK OWNERSHIP PLAN


[ex1012esoploanandpled_image1.gif]












































--------------------------------------------------------------------------------


















ESOP PLEDGE AGREEMENT


This ESOP Pledge Agreement (the "Pledge Agreement") dated March 28, 2000 is
entered into by and between FARMER BROS. CO., a California corporation (the
"Lender") and the FARMER BROS. CO. EMPLOYEE STOCK OWNERSIDP PLAN (the "Borrower"
or the "ESOP") and WELLS FARGO BANK, N.A. (the "Pledge Holder").


In accordance with the terms and conditions of the ESOP Loan Agreement (the
"Agreement") and the Promissory Note (the "Note") of even date herewith, the
Borrower desires to purchase securities with the proceeds of loan advances from
the Lender (the "Loan"). Under the Agreement, Borrower agrees to borrow and
Lender agrees to lend up to $50,000,000 to purchase up to 300,000 shares of
FARMER BROS. CO. common stock ("Shares").


In consideration of Lender making loan advances to Borrower for purchase of
Shares, and as security for the Note and for good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, Borrower hereby
pledges and grants to Lender a first priority security interest in all Shares
now or hereafter acquired by Borrower with Loan proceeds as continuing security
for the full performance and payment of the Secured Obligation. Borrower
transfers to the Lender all of Borrower's right, title and interest in and to
the pledged Shares, to be held in the physical possession of the Pledge Holder
upon the terms and conditions set forth in this Agreement.


The Secured Obligation consists of payment of all of Borrower's indebtedness to
Lender Note and all renewals, extensions, modifications and notations thereof. ·


1.
Until this Agreement is terminated, Borrower shall:



1.1
Deliver to Pledge Holder all Shares purchased with Loan proceeds.



1.2
Not create, incur or suffer to exist any lien, encumbrance or security interest
against the Shares except the security interest created by this Pledge
Agreement.



2.
Lender agrees as follows:



2.1
Except upon the occurrence of an Event of Default, as defined below, Lender
shall not sell, exchange or otherwise dispose of any of the Shares without the
prior consent of the Borrower, which shall not be withheld unreasonably.



2.2
Within ten (!0) days after each payment of principal under the Loan, Lender
shall cause the Pledge Holder to release a number of the Shares held hereunder.
The number of Shares to be released shall be calculated by multiplying the
number of Shares held by the Pledge Holder immediately before the release by a
fraction the numerator of which is the amount of the latest principal payment
and the denominator of which is the sum of the numerator and the remaining
unpaid principal balance of the Loan.



3.
So long as no Event of Default, as defined below, has occurred and is
continuing:



3.1
Borrower shall have the right to vote the Shares, grant or withhold consent, or
exercise any other right or privilege with respect to the Shares allowed under
Article 8 of the FARMER BROS. CO. EMPLOYEE STOCK OWNERSHIP PLAN (the "Plan
Document").







--------------------------------------------------------------------------------





4.
The Pledge Holder:

4.1
Lender hereby appoints WELLS FARGO BANK, N.A. to act as Pledge Holder.



4.2
Borrower will deliver to the Pledge Holder the Shares acquired with the proceeds
of the Loan advances.



4.3
The Shares will be held in a segregated account by the Pledge Holder for the
benefit of the Lender accordance with the terms and conditions of this Pledge
Agreement.



4.4
The-Fledge Holder shall release from the pledge the number of Shares required by
Section 2.2 as calculated by the Lender.



4.5
The Lender may remove the Pledge Holder and substitute another entity or person
to function as Pledge Holder. Upon receipt by a Pledge Holder of any such notice
of removal and substitution, said Pledge Holder shall transfer to the successor
Pledge Holder Shares, documents of title, and related books and records.



5.
Event of Default:



5.1
If the Borrower fails to make any installment of principal or interest due under
the Note within ten (10) days after receipt of wriitten notice of non-payment
from Lender, an Event of Default shall have occurred.



6.
Upon Occurrence of an Event of Default:



6.1
Lender shall have all rights and remedies afforded a secured party and all other
rights and remedies available under applicable Jaw, all of which shall be
cumulative, but subject to all limitations set forth herein, or in the Agreement
or Note, or under Section 4975 of the Internal Revenue Code of 1986, as amended,
or under the Employee Retirement Income Security Act of 1974, as amended.



6.2
Title: Lender shall have the right at any time after the occurrence of an Event
of Default to repurchase, sell or otherwise convert to cash all or any portion
of the Shares of FARMER BROS. CO. common stock remaining subject to pledge,
provided that such Shares may be so applied only in an amount necessary to cure
the Event of Default. The proceeds of any sale of Shares shall be applied first
to the payment of the Lender's reasonable expenses incurred in effecting such
sale or other disposition, including but not limited to attorney's fees, and
thereafter to Borrower's liabilities under the Note. Any surplus remaining with
the Lender after payment of such expenses and liabilities shall be returned to
the Borrower.





--------------------------------------------------------------------------------











IN WITNESS WHEREOF, the parties hereto have executed this Pledge Agreement as of
the date first above written.




PLEDGEE:                    
FARMER BROS. CO., a California corporation


By:/s/ John E. Simmons

PLEDGE HOLDER:
WELLS FARGO BANK N.A.






By:/s/ Roy E. Farmer                     By:/s/ Signature not
legible_____________    


PLEDGOR:
WELLS FARGO BANK, N.A., as Trustee for the
FARMER BROS. CO. EMPLOYEE STOCK
OWNERSHIP PLAN


By:     /s/ Signature not legible______
/s/ Armine Mirzayan










--------------------------------------------------------------------------------












PROMISSORY NOTE


$50,000,000 March 28, 2000


For value received, the FARMER BROS. CO. EMPLOYEE STOCK OWNERSHJP PLAN
("Borrower") promises to pay to the order of FARMER BROS. CO., a California
corporation ("Lender''), at 20333 South Normandie Avenue, Torrance, California,
or at such other place as the holder of this Note may designate, the principal
sum of Fifty Million Dollars ($50,000,000.00) or such lesser amount as has been
advanced by Lender as may be set forth on the attached schedule (the
"Schedule"), with interest thereon as follows:


Each advance shall bear interest from the date made at the interest rate then
applicable under this Note. The interest rate shall be an annual rate equal to
1.5% per annum over the "90-day Commercial Paper Rate" determined initially on
the date of the frrst advance and thereafter adjusted quarterly on the first
business day of each calendar quarter. The 90-day Commercial Paper Rate is the
United States commercial paper rate for said number of days as last published in
The Wall Street Journal as of the date of the frrst advance or as of an
adjustment date, as applicable. Interest shall be computed and paid on the basis
of a 360-day year for the actual number of days elapsed. Unpaid interest shall
bear interest as principal. The initial advance is
$13,287,304.90.


Principal is payable in annual installments on December 15 of each year
beginning December 15, 2000 in an amolUlt equal to the unpaid principal balance
divided by the number of years remaining lllltil maturity of this Note on
December 15, 20 I5 when the entire unpaid principal balance shall be due and
payable. Interest on unpaid principal shall be paid annually on December 15
concurrently with principal installments.


Payments shall be applied first to interest then accrued and the remainder to
principal whereupon interest shall cease on principal so paid. Principal and
interest shall be payable in lawful money of the United States of America.


This Note evidences the indebtedness incurred by the Borrower to the Lender
under the ESOP Loan Agreement dated March 28, 2000 by and between the Borrower
and the Lender (the "Agreement") the terms of which are made a part hereof.


This Note may be prepaid in whole or in part at any time, without premium or
penalty. Partial prepayments shall be applied in inverse order of maturity.


Except as otherwise provided in the Agreement, payments of principal and
interest hereunder shall be made by the Borrower only from cash contributions
(or contributions in the form of cancellation of indebtedness), from any
earnings attributable to such contributions and from any cash dividends paid on
the shares of FARMER BROS. CO. common stock purchased with the proceeds of the
loan evidenced hereby. Lender's recourse is limited as provided in Section 1.8
of the Agreement.


This Note is not subject to acceleration. In the event of default in payment of
any installment of principal or interest due lUlder this Note (which will not be
deemed to have occurred if such default occurs as a result of a default by
Lender under Section 1.8 of the Agreement), the liability of Borrower is limited
to the amount of such installment.


This Note is collateralized by a pledge of stock under ESOP Pledge Agreement of
even date herewith. This Note is governed by the Jaws of the State of
California, except to the extent preempted by federal Jaws.
FARMER BROS. CO. EMPLOYEE STOCK OWNERSHIP PLAN


By: / Signature not legible___


By: /s/ Armine Mirzayan


WELLS FARGO BANK, N.A. as trustee for the
FARMER BROS. CO. EMPLOYEE STOCK OWNERSHIP PLAN






--------------------------------------------------------------------------------




















--------------------------------------------------------------------------------






..






















SCHEDULE TO PROMISSORY NOTE










Date

Amount of Borrowing

Amount of Repayment

Unpaid Principal Balance






Principal Interest

















































--------------------------------------------------------------------------------










